Name: Regulation (EEC) No 2152/75 of the Commission of 18 August 1975 on detailed rules for the application of Regulations (EEC) No 2893/74 and (EEC) No 2894/74 in respect of sparkling wines
 Type: Regulation
 Subject Matter: beverages and sugar
 Date Published: nan

 19 . 8 . 75 Official Journal of the European Communities No L 219/7 REGULATION (EEC) No 2152/75 OF THE COMMISSION of 18 August 1975 on detailed rules for the application of Regulations (EEC) No 2893/74 and (EEC) No 2894/74 in respect of sparkling wines kling wines, quality sparkling wines or quality spar ­ kling wines produced in specified regions, before 30 September 1975, and in the case of those who intend to produce such wines, one month before the commencement of production . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 817/70 (') of 28 April 1970 laying down special provi ­ sions relating to quality wines produced in specified regions, as last amended by Regulation (EEC) No 2894/74 (2), and in particular Article 17 thereof ; Having regard to Council Regulation (EEC) No 2893/74 (3 ) of 18 November 1974 on sparkling wines produced in the Community and specified in item 12 of Annex II to Regulation (EEC) No 816/70 , and in particular Articles 7 (3), 8 (3) and 22 thereof ; Whereas Article 7 of Regulation (EEC) No 2893/74 provides for supervision in respect of sparkling wines, quality sparkling wines and quality sparkling wines psr ; whereas detailed implementing rules for such supervision should be laid down ; Whereas Article 8 of^he said Regulation permits dero ­ gations from the rules concerning the bottling of the abovementioned sparkling wines ; whereas it is appro ­ priate, to avoid financial loss for the producers, to make such a derogation pending Community action with regard to the designation and presentation of such wines ; Whereas Article 22 of the said Regulation permits the adoption of transitional measures to facilitate conver ­ sion to the system introduced by that Regulation , such measures to apply until 31 August 1976 at the latest ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Wine, Article 2 The obligation to keep the registers referred to in the second subparagraph of Article 7 (2) of Regulation (EEC) No 2893/74 shall apply with effect from 1 January 1976 . In the register of cuvees, the following information shall be given in respect of each of the cuvees prepared :  the type and quality of sparkling wine which it is intended to produce : brut, extra dry, sec, demi-sec, doux ;  the date of preparation ;  the date of the drawing-off for quality wines and quality sparkling wines psr ;  the amount of the cuvee and the description, the volume and the actual and potential alcoholic strength of each of its constituents ;  as appropriate, details of the practices listed in Article 5 of Regulation (EEC) No 2893/74 ;  the amount of liqueur de tirage and its total alco ­ holic strength ;  the amount of sweetener and its acquired alcoholic strength ;  the number of bottles obtained . HAS ADOPTED THIS REGULATION : Article 3 Until such time as Community action is taken in respect of the designation and presentation of spar ­ kling wines, quality sparkling wines and quality spar ­ kling wines psr, Member States may authorize :  by way of derogation from Article 8 ( 1 ) of Regula ­ tion (EEC) No 2893/74, containers with a volume of not more than 250 cm3 filled with sparkling wines , quality sparkling wines or quality sparkling wines psr may be stopped by other means than a 'mushroom ' cork ; Article 1 The declaration referred to in the first subparagraph of Article 7 (2) of Regulation (EEC) No 2893/74 shall be made , in the case of established procedures of spar ­ (') OJ No L 99 , 5 . 5 . 1970 , p. 20 . (2 ) OJ No L 310 , 21 . 11 . 1974, p. 7 . P) OJ No L 310, 21 . 11 . 1974, p. 1 . No L 219/8 Official Journal of the European Communities 19 . 8 . 75  by way of derogation from Article 8 of Regulation (EEC) No 2893/74, quality sparkling wines psr need not have a foil covering the whole of the cork and neck of the bottle wherever the relevant national provisions of the Member State concerned do not . require such a foil at the time when this Regulation takes effect . Article 4 1 . Sparkling wines within the meaning of Annex II , item 12, of Regulation (EEC) No 816/70 produced before 1 September 1975 that do not conform to the provisions of Regulations (EEC) No 2893/74 or (EEC) No 817/70 may be marketed until 31 August 1976 provided that they conform to the abovementioned national provisions with regard to production . Without prejudice to other national provisions of the producer Member States in respect of designation , the terms 'quality sparkling wine' and 'quality sparkling wine psr' shall not be used . 2 . Quality sparkling wines psr produced after 31 August 1975 that do not meet the conditions in respect of ageing laid down in Article 10a (3) of Regu ­ lation (EEC) No 817/70 may be marketed until 31 December 1975 . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 August 1975 . For the Commission P.J. LARDINOIS Member of the Commission